DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered. 
Response to Arguments
Applicant argues in the response filed 07/20/2022 that prior art Yeh as modified by Fox and Milo as modified by Fox do not read on the claim limitation with respect to the suture device for microsurgical and endoscopic procedures. However the limitations are in the preamble so they are considered but not given patentable weight. It is to be noted that the device of Milo is capable of being used in microsurgical and endoscopic procedures as disclosed in paragraph 25. 
The applicant further argues that Yeh as modified by Fox and Milo as modified by Fox  does not read on the claim limitations with respect to the product by process claim limitation that the first and second extensions are manufactured in an austenitic phase and the curved portion is manufactured in a martensitic phase, wherein the first extension and the second extension have a module of different rigidity with respect to the said curved portion. However, it is to be noted that the device, as stated by the applicant, is a product by process claim. Therefore the prior art would have to disclose the “product”. The process by which is the product is produced would then be considered if it would be inherent, known, or obvious to be used to form the final product. The product as claimed is a suture devices with a first pointed extremity formed on a first extension which overlaps a second extension, and a curved portion which can be positioned astride of the flaps of tissue. This product is disclosed by Milo as seen in figure 3. Milo discloses the device is made from a shape memory alloy, which is known to be manufactured based on martensitic and/or austenitic phases. As stated by the applicant, the different manufacturing of the portions will render the rigidity of the portions to be different. Teaching references Fox and Palmer disclose it is known to manufacture different portions of a monolithic devices in different phases in order to acquire the desired shape of the device when implanted. Fox and Palmer can teach process is known to manufacture one portion of the device in an austenitic phase and the another portion in an martensitic phase. This manufacturing process can be applied to a device to shape the final configuration as desired. Therefore the process by which a product, for instance figure 3 of Milo, is manufactured is known. Furthermore teaching reference Fox and Palmer will teach on the different modules of rigidity based on the different nonfluctuating phases The rejection with respect to Milo as modified by Fox and Palmer is made below. 
A similar rejection with respect to Bengtson as modified by Fox and Palmer is made below as well. 
The rejection with respect to Yeh as modified by Fox has been withdrawn.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 9-14, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0018393 to Bengtson in view of U.S. Patent Publication 2010/0063506 to Fox and/or U.S. Patent Publication 2015/0230843 to Palmer.
As to claim 1, Bengtson discloses a suture device capable for micro-surgical and endoscopic procedures (14, figure 14a,b, 21a-d paragraph 11,  comprising at least a suture element of elongated shape (16, figure 14a,b), and intended to be inserted through flaps of a surgical wound (10,12, figure 21a-c), wherein said suture element is made of a shape memory material (paragraph 54, 74), and has a first pointed extremity (18) adapted to pierce said flaps to allow passage of said suture element through the flaps (figure 21a-d, paragraph 55), and a second extremity (20) opposite to said first extremity, wherein the suture element comprises at least a curved portion (backbone or middle of 16, as seen in figure 14a,b) intended to be positioned astride of the flaps (figure 21a-d), wherein said suture element comprises an initial configuration (figure 14a, 21c) in which said extremities are spaced apart from one another and a final configuration (figure 14b, 21d) in which said extremities are mutually approached (figure 21d), wherein said first extremity and said second extremity are formed on a first extension and on a second extension respectively, which in said final configuration are adapted to overlap to each other to define a reinforcing surface of said suture element (figure 21d). 
However, Bengtson is silent about the first extension and second extensions are manufactured in an austenitic phase and said curved portion is manufactured in a martensitic phase, wherein said first extension and said second extension having a module of different rigidity with respect to the said curved portion. It is to be noted that the device as claimed is a product by process claim (as argued in the response filed 07/20/2022,  page 9 line 20- page 10 line 4). Milo does disclose the final product, as seen in figure 14b, 21d with a curved portion, and overlapping first and second extensions. Bengtson also discloses that the device can be made of Nitinol (paragraph 74) which is a shape memory material. It is known that shape memory materials, such as Nitinol, can be manufactured in austenitic and martensitic phase for given the purpose of shaping the final product as desired. Therefore, Bengtson disclose the final product and is capable of the process of manufacturing gin an martensitic phase and an austenitic phase. This process will render the extensions to have different rigidities with respect to the curved portion. 
Fox teaches a similar device (shape memory devices, abstract) where one portion of the device is manufactured in an austenitic phase and the second portion is manufactured in a martensitic phase (paragraph 7, 77) for the purpose of allowing one portion of the device to shape to the tissue. Fox teaches that it is known to have a similar approximation device have different parts manufactured at different martensitic/austenitic phases in order to shape the device to given tissue and/or application. Palmer teaches a similar device (shape memory devices, abstract) where the device is selectively heat treated (paragraph 188) for the device to have different properties at different temperatures. Palmer further teaches that certain parts of the device will be insulated from the heat treatment, (paragraph 189,190, figure 11a,b). Such specific heat treatment will assist in selective heat treatment to the device to create a monolithic device that provides elastic and malleable regions at body temperature to that will allow the device to bent and conform to the anatomy once delivered as desired (paragraph 190). Therefore Palmer teaches that one portion of the device, the first and second extensions can be manufactured in an austenitic phase, and a second portion, the curved portion, can be manufactured in an martensitic phase (paragraph 184,188-190). Both Fox and Palmer teaches it is known in the art to manufacture different parts of a device in different phases, austenitic or martensitic. This will allow the use to be able to shape the devices as desired once the device is delivered and will bend based on the temperature and heat treatment. This manufacturing also will allow the first and second extensions to have a module of different rigidity with respect to the curved portions based on the manufacturing process. The process of different manufacture phases of a monolithic nitinol device is known and can be applied to Bengtson in order to adapt to the final shape of Bengtson as seen in figure 14b,21d). It would have been obvious to one of ordinary skill in the art before the effective filing date for the first and second extensions of Bengtson to be manufactured in an austenitic phase and the curved portion manufactured in a martensitic phase as taught by Fox and Palmer in order to allow the device to bend and conform to the anatomy once delivered as desired.
As to claim 2, with the device of Bengtson, Fox, and Palmer above, Bengtson discloses the shape memory material comprises nitinol (paragraph 74).
As to claim 9, with the device of Bengtson, Fox, and Palmer above, Bengtson discloses the second extremity is provided with a locking portion (20, figure 14b,21d) to lock the curved portion astride of the flaps (the enlarged end will lock the curved portion astride of the flaps). 
As to claim 10, with the device of Bengtson, Fox, and Palmer above, Palmer further teaches the shape memory material is thermally deformable at a work temperature comprises between 10˚C and 40˚C (paragraph 184).
As to claim 11, with the device of Bengtson, Fox, and Palmer above, Palmer further teaches the initial configuration in which the extremities are spaced apart from one another when a work temperature is below 20°C (paragraph 184), and in said final configuration in which said extremities are mutual approach when the work temperature is higher than 30°C (paragraph 184, 188, 191).
As to claim 12, with the device of Bengtson, Fox, and Palmer above, Palmer further teaches and in said final configuration said work temperature is comprised between 36°C and 40°C (paragraph 184). Palmer further teaches the initial configuration can be room temperature and chilled (paragraph 184, 189, 190). The workable range of Palmer is known to be able to selected basis based on room temperature, body temperature, and the phase temperature for the devices. Based on the obvious nature of the manufacturing process in the product-by-process claim and the desired result of a selected temperature range as taught by Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the initial configuration of the process by which the final product of Bengtson is produced to be within the 10-20°C.
As to claim 13, with the device of Bengtson, Fox, and Palmer above, Fox teaches the shape memory material in said initial configuration is in the martensitic phase, and in said final configuration is in the austenitic phase (paragraph 7, 77). Palmer further teaches the initial martensitic phase and final austenitic phase configuration (paragraph 188-190)
As to claim 14, with the device of Bengtson, Fox, and Palmer above, Bengtson discloses the curved portion comprises at least a flat-shaped section (figure 20c, paragraph 71 -73). If it would not be known that the device 14 in figure 14a,b, 21a-d, can have that flat, ribbon cross section as shown in the embodiment of figure 20c, it would have been obvious since it would have fall within the scope of the invention to have the cross section of the device to be flat (paragraph 73). The flat cross section will still perform the tissue approximation and allow for increased surface area. 
Claims 1, 2, 6, 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication 2010/0063506 to Fox and/or U.S. Patent Publication 2015/0230843 to Palmer.
As to claim 1, Milo discloses a suture device capable for micro-surgical and endoscopic procedures (paragraph 2, 25) comprising at least a suture element of elongated shape (11, figure 1,3, and/or the other embodiments as seen in figure 8, 10), and intended to be inserted flaps of a surgical wound (paragraph 25, 39 the staples can be inserted through flaps of a given surgical wound), wherein the suture element is made of a shape memory material (paragraph 28), and has a first pointed extremity (17) adapted to pierce said flaps to allow passage of said suture element through the flaps (figure 3, 9), and a second extremity (other 17) opposite to said first pointed extremity, wherein the suture element comprises at least a curved portion (either 25, figure 1, or 67 in figure 8) intended to be positioned astride of said flaps (figure 8),  wherein the suture element comprises an initial configuration (figure 1)  in which said extremities are spaced apart from one another and a final configuration (figure 3) in which said extremities are mutually approached (figure 3), wherein said first extremity and said second extremity are formed on a first extension and on a second extension respectively, which in said final configuration are adapted to overlap to each other to define a reinforcing surface of said suture element (figure 3, where the ends 17 overlap). The alternative final configurations as seen in figure 8, 10 can also read on the claim limitations of record. 
However, Milo is silent about the first extension and second extensions are manufactured in an austenitic phase and said curved portion is manufactured in a martensitic phase, wherein said first extension and said second extension having a module of different rigidity with respect to the said curved portion. It is to be noted that the device as claimed is a product by process claim (as argued in the response filed 07/20/2022,  page 9 line 20- page 10 line 4). Milo does disclose the final product, as seen in figure 3 (or figure 8) with a curved portion, and overlapping first and second extensions. Milo also discloses that the device can be made of Nitinol (paragraph 28) which is a shape memory material. It is known that shape memory materials, such as Nitinol, can be manufactured in austenitic and martensitic phase for given the purpose of shaping the final product as desired. Therefore, Milo disclose the final product and is capable of the process. This process will render the extensions to have different rigidities with respect to the curved portion. 
Fox teaches a similar device (shape memory devices, abstract) where one portion of the device is manufactured in an austenitic phase and the second portion is manufactured in a martensitic phase (paragraph 7, 77) for the purpose of allowing one portion of the device to shape to the tissue. Fox teaches that it is known to have a similar approximation device have different parts manufactured at different martensitic/austenitic phases in order to shape the device to given tissue and/or application. Palmer teaches a similar device (shape memory devices, abstract) where the device is selectively heat treated (paragraph 188) for the device to have different properties at different temperatures. Palmer further teaches that certain parts of the device will be insulated from the heat treatment, (paragraph 189,190, figure 11a,b). Such specific heat treatment will assist in selective heat treatment to the device to create a monolithic device that provides elastic and malleable regions at body temperature to that will allow the device to bent and conform to the anatomy once delivered as desired (paragraph 190). Therefore Palmer teaches that one portion of the device, the first and second extensions can be manufactured in an austenitic phase, and a second portion, the curved portion, can be manufactured in an martensitic phase (paragraph 184,188-190). Both Fox and Palmer teaches it is known in the art to manufacture different parts of a device in different phases, austenitic or martensitic. This will allow the use to be able to shape the devices as desired once the device is delivered and will bend based on the temperature and heat treatment. This manufacturing also will allow the first and second extensions to have a module of different rigidity with respect to the curved portions based on the manufacturing process. The process of different manufacture phases of a monolithic nitinol device is known and can be applied to Milo in order to adapt to the final shape of Milo as seen in figure 3, 8. It would have been obvious to one of ordinary skill in the art before the effective filing date for the first and second extensions of Milo to be manufactured in an austenitic phase and the curved portion manufactured in a martensitic phase as evidenced by Fox and Palmer in order to allow the device to bend and conform to the anatomy once delivered as desired.
As to claim 2, with the device of Milo, Fox, and Palmer above, Milo discloses the shape memory material comprises nitinol (paragraph 28).
As to claim 6, with the device of Milo, Fox, and Palmer above, Milo discloses the suture element has cross section greater than 100 µm (paragraph 44).
As to claim 8, with the device of Milo, Fox, and Palmer above, Milo discloses the curved portion has an angular extension between 90˚ and 225˚ (either 41 figure 5, paragraph 30, 31, or 67 figure 8). 
As to claim 10, with the device of Milo, Fox, and Palmer above, Milo discloses the shape memory material is thermally deformable at a work temperature comprises between 10˚C and 40˚C (paragraph 28, the device will be deformed in body temperature). Palmer further teaches the work temperature comprises between 10˚C and 40˚C (paragraph 184)
As to claim 11, with the device of Milo, Fox, and Palmer above, Palmer further teaches the initial configuration in which the extremities are spaced apart from one another when a work temperature is below 20°C (paragraph 184), and in said final configuration in which said extremities are mutual approach when the work temperature is higher than 30°C (paragraph 184, 188, 191).
As to claim 12, with the device of Milo, Fox, and Palmer above, Palmer further teaches and in said final configuration said work temperature is comprised between 36°C and 40°C (paragraph 184). Palmer further teaches the initial configuration can be room temperature and chilled (paragraph 184, 189, 190). The workable range of Palmer is known to be able to selected basis based on room temperature, body temperature, and the phase temperature for the devices. Based on the obvious nature of the manufacturing process in the product-by-process claim and the desired result of a selected temperature range as taught by Palmer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the initial configuration of the process by which the final product of Milo is produced to be within the 10-20°C.
As to claim 13, with the device of Milo, Fox, and Palmer above, Fox teaches the shape memory material in said initial configuration is in the martensitic phase, and in said final configuration is in the austenitic phase (paragraph 7, 77). Palmer further teaches the initial martensitic phase and final austenitic phase configuration (paragraph 188-190)
As to claim 14, with the device of Milo, Fox, and Palmer above, Milo discloses the curved portion comprises at least a flat-shaped section (either 25 can be considered flat , or in paragraphs 36; the square cross-section).
Claims 3, 4, 6, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0018393 to Bengtson in view of U.S. Patent Publication 2010/0063506 to Fox and/or U.S. Patent Publication 2015/0230843 to Palmer as applied to claims 1, 2, 9-14 above, and further in view of U.S. Patent Publication 2012/0209318 to Qadeer.
As to claims 3, 4, 6, Bengtson as modified by Fox and Palmer discloses the device above but is silent about the device having a length between 2-30 mm or 4.5-17 mm and a cross-section greater than 100 µm.
Qadeer teaches a similar device (staple like closure device, abstract) having a length between 2-30 mm or 1.5-17 mm and a cross-section greater than 100 µm (paragraph 48). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the length of the device of Yeh as modified by Fox be between 2-30 mm or 4.5-17 mm and a cross-section greater than 100 µm since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art. 
Claims 3, 4, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication 2010/0063506 to Fox and/or U.S. Patent Publication 2015/0230843 to Palmer as applied to claims 1, 2, 6, 8, 10-14 above, and further in view of U.S. Patent Publication 2012/0209318 to Qadeer.
As to claims 3, 4, Milo as modified by Fox and Palmer discloses the device above but is silent about the device having a length between 2-30 mm or 4.5-17 mm.
Qadeer teaches a similar device (staple like closure device, abstract) having a length between 2-30 mm or 1.5-17 mm (paragraph 48). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the length of the device of Milo as modified by Fox be between 2-30 mm or 4.5-17 mm since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0018393 to Bengtson in view of U.S. Patent Publication 2010/0063506 to Fox and/or U.S. Patent Publication 2015/0230843 to Palmer as applied to claims 1, 2, 9-14 above U.S. Patent Publication 2016/0184072 to Nering.
As to claim 7, Bengtson as modified by Fox and Palmer discloses the device above but is silent about the radius of curvature greater than 0.5 mm.
Nering teaches a similar device (curved surgical fastener, abstract) having a radius of curvature greater than 0.5 mm (paragraph 88). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the radius of curvature of the device Bengtson as modified by Fox and Palmer be greater than 0.5 mm since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication 2010/0063506 to Fox and/or U.S. Patent Publication 2015/0230843 to Palmer as applied to claims 1, 2, 6, 8, 10-14 above, and further in view of U.S. Patent Publication 2016/0184072 to Nering.
As to claim 7, Milo as modified by Fox and Palmer discloses the device above but is silent about the radius of curvature greater than 0.5 mm.
Nering teaches a similar device (curved surgical fastener, abstract) having a radius of curvature greater than 0.5 mm (paragraph 88). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the radius of curvature of the device Milo as modified by Fox and Palmer be greater than 0.5 mm since it has been held that where the general conditions of a claim are disclosed, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0034953 to Milo in view of U.S. Patent Publication 2010/0063506 to Fox and/or U.S. Patent Publication 2015/023083 to Palmer as applied to claims 1, 2, 6, 8, 10-14 above, and further in view of U.S. Patent Publication 2011/0230900 to Sarradon.
As to claim 16, Milo as modified by Fox and Palmer discloses the device above including the curved portion comprises a first end associated with the first extension and second end associated with the second extension, where the first extension is included with respect to the vertical axis passes through the first end (figure 1, 3, 6, 8, 10), but is silent about the angle is substantially equal to 30˚. 
Sarradon teaches a similar device (clip for tissue approximation, abstract), having a first extension at angle substantially equal to 30˚ (paragraph 45). It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to have the angle of the first extension of Milo as modified by Fox and Palmer be substantially equal to 30˚ since it has been held that where the general conditions of a claim are disclosed, discovering the optimum value of a results effect variable (how the end enters the flap) involves only routine skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2005/0283189 to Rosenblatt, U.S. Patent Publication 2009/0177277 to Milo, U.S. Patent Publication 2012/0059394 to Breener and U.S. Patent 5,002,563 to Pyka ( as cited as reference 1 in the IDS filed 05/01/2019) all disclose similar devices readable, combinable or capable of providing evidence on the claims of record specifically the suture device with the claimed final configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771